DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach the following: 
in determining the discharge flow rates increase the discharge flow rate in a case that the speed or the required drive output is greater than or equal to a predetermined threshold value, and decrease the discharge flow rate in a case that the speed or the required drive output is less than the predetermined threshold values in a first determination, 
determine, on a basis of the speed, a warm-up discharge flow rate, which is a discharge flow rate determined form among the discharge flow rates of the air pump that is used for warming up the fuel cell, in a second determination, determine the warm-up discharge flow rate on a basis of the required drive output, in determining the discharge flow rate, 
determine the discharge flow rate of the air pump based on the warm-up discharge flow rate determined the first determination and the warm-up discharge flow rate determined at the second determination, in the first determination, 
determine that the warm-up discharge flow rate is a first flow rate in a case that the speed is less than a first threshold value, and 
determine that the warm-up discharge flow rate is a second flow rate that is larger than the first flow rate in a case that the speed is greater than or equal to the first threshold value, and in the second determination, determine that the warm-up discharge flow rate is a third flow rate in a case that the required drive output is less than a second threshold value, and determine that the warm-up discharge flow rate is a fourth flow rate that is larger than the third flow rate in a case that the required drive output is greater than or equal to the second threshold value.


Regarding claim 5, the prior art does not teach the following: 
a step of controlling the air pump on a basis of the discharge flow rate determined in the step of determining the discharge flow rate; wherein, in the step of determining the discharge flow rate, the discharge flow rate is increased in a case that the speed or the required drive output is greater than or equal to a predetermined threshold value, and the discharge flow rate is decreased in a case that the speed or the required drive output is less than the predetermined threshold value, the control method further comprising:
 a first determination step of determining, on a basis of the speed, a warm- up discharge flow rate, which is a discharge flow rate determined from among the discharge flow rates of the air pump that is used for warming up the fuel cell; and 
a second determination step of determining the warm-up discharge flow rate on a basis of the required drive output, wherein in the step of determining the discharge flow rate, the discharge flow rate of the air pump is determined based on the warm-up discharge flow rate determined at the first determination step and the warm-up discharge flow rate determined at the second determination step, 
wherein in the first determination step, the warm-up discharge flow rate is determined as a first flow rate in a case that the speed is less than a first threshold value, and that the warm-up discharge flow rate is determined as a second flow rate that is larger than the first flow rate in a case that the speed is greater than or equal to the first threshold value, and 
wherein in the second determination step, the warm-up discharge flow rate is determined as a third flow rate in a case that the required drive output is less than a second threshold value, and the warm-up discharge flow rate is determined as a fourth flow rate that is larger than the third flow rate in a case that the required drive output is greater than or equal to the second threshold value.

Regarding claim 6, the prior art does not teach the following: 
a step of determining a discharge flow rate of the air pump when warming up the fuel cell, on a basis of a speed of a vehicle in which the fuel cell and the air pump are installed, or a required drive output of the vehicle; and a step of controlling the air pump on a basis of the discharge flow rate determined in the step of determining the discharge flow rate of the air pump; 
wherein, in the step of determining the discharge flow rate, the discharge flow rate is increased in a case that the speed or the required drive output is greater than or equal to a predetermined threshold value, and the discharge flow rate is decreased in a case that the speed or the required drive output is less than the predetermined threshold value, the program further comprising:
 a first determination step of determining, on a basis of the speed, a warm- up discharge flow rate, which is a discharge flow rate determined from among the discharge flow rates of the air pump that is used for warming up the fuel cell; and 
a second determination step of determining the warm-up discharge flow rate on a basis of the required drive output, 
wherein in the step of determining the discharge flow rate, the discharge flow rate of the air pump is determined based on the warm-up discharge flow rate determined at the first determination step and the warm-up discharge flow rate determined at the second determination step, 
wherein in the first determination step, the warm-up discharge flow rate is determined as a first flow rate in a case that the speed is less than a first threshold value, and that the warm-up discharge flow rate is determined as a second flow rate that is larger than the first flow rate in a case that the speed is greater than or equal to the first threshold value, and 
wherein in the second determination step, the warm-up discharge flow rate is determined as a third flow rate in a case that the required drive output is less than a second threshold value, and the warm-up discharge flow rate is determined as a fourth flow rate that is larger than the third flow rate in a case that the required drive output is greater than or equal to the second threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836